Judgment affirmed, with costs. The case contains no evidence that either of the defendants had any greater knowledge of the deadly qualities of the fumigating material to be used than plaintiff's intestate, nor could they in all reason be expected to apprehend the nature of it; and in *889view of that fact it cannot be found that the notice was not sufficient. Blackmar, P. J., Jaycox, Manning and Kelby, JJ., concur; Rich, J., dissents, and is of the opinion that decedent should have had specific warning of the deadly character of the gas used.